Motion, insofar as it seeks leave to appeal from the portion of the Appellate Division order affirming the dismissal of two causes of action against defendant Ziff-Davis Publishing Co. dismissed upon the ground that that portion of the order sought to be appealed from does not finally determine the action within the meaning of the Constitution.
Motion, insofar as it seeks leave to appeal from the portion of the Appellate Division order affirming the dismissal of the complaint against defendant Touche Ross & Co. in its entirety denied.
Chief Judge Wachtler taking no part.